By the Court.
We cannot see any ground upon which we can deprive the plaintiff of the lien on the property of the defendants, which he has acquired by docketing his judgment. The law gives him the right to file a transcript of the judgment for his security. The transcript here was procured before the appeal was perfected, so as to operate as a stay of proceedings for any purpose. After the perfecting of the appeal, no proceeding in this court can be had. A proceeding in court, we understand to be an act which is done by the authority or direction of the court, express or implied. Such, for instance, as the issuing of an execution, or the delivery by the clerk of a transcript of the judgment' to the plaintiff. But when a transcript is once given to the plaintiff, the right to file it results from the law, and the filing of it cannot be considered as a “ proceeding in court,” or as a thing done by the authority of the court, within the meaning of the provision of the code on the subject of appeals.
Motion denied.